Citation Nr: 1747198	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-08 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right shoulder degenerative arthritis.

2.  Entitlement to an initial compensable disability rating for right foot hallux valgus.

3.  Entitlement to an initial compensable disability rating for left foot hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to November 1980, May 1986 to September 1986 and from May 1987 to August 2011.  These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran testified at a hearing before the Board in May 2015; a transcript of the hearing is associated with the claims file.

These matters were previously remanded in July 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain additional VA examinations.  An examination based on limitation of motion must determine whether the disability manifested by weakened movement, excess fatigability, incoordination, or pain, and, where feasible, express these determinations in terms of the degree of additional range of motion lost due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); see also 38 C.F.R. § 4.59 (2016).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court of Appeals for Veterans Claims held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Furthermore, 38 C.F.R. § 4.59 applies to painful, unstable, or malaligned joints regardless of whether the diagnostic code used is predicated on measurements of range of motion.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).  Because the previous VA examinations did not meet these requirements, the AOJ should obtain examinations that address these elements.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of the right shoulder.  Following a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must determine the current severity of the Veteran's service-connected right shoulder degenerative arthritis, to include an analysis of any additional disability due to pain, weakness, excess fatigability, or incoordination.  

The examination must address range of motion of the right shoulder, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  This testing should include not only the affected joints but also any paired joints.  The examination report must confirm that all such testing has been made and reflect those testing results.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, a clinician should, to the extent possible, provide a retrospective opinion addressing prior range of motion of the right shoulder, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain, considering active and passive motion as well as weight-bearing and nonweight-bearing considerations.  This retrospective opinion should also include any paired joints.  

If the clinician cannot provide one or more of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Schedule the Veteran for a VA examination of the bilateral feet.  Following a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must determine the current severity of the Veteran's service-connected bilateral hallux valgus, to include an analysis of any additional disability due to pain, weakness, excess fatigability, or incoordination.  

The examination must address range of motion of the feet, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
In addition, a clinician should, to the extent possible, provide a retrospective opinion addressing prior range of motion of the bilateral feet, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain, considering active and passive motion as well as weight-bearing and nonweight-bearing considerations.  

If the clinician cannot provide one or more of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Complete any additional development as warranted, then readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




